Title: From George Washington to Major General Israel Putnam, 24 July 1777
From: Washington, George
To: Putnam, Israel



Dr sir,
Head Quarters Ramapough [N.J.] July 24th 1777

I have just received advice of the Enemy’s fleet having sailed from the Hook, in consequence of which I have to desire you will immediately make Genl Sullivan’s & Lord Stirling’s Divisions cross the river and proceed towards Philadelphia—They will have more particular Orders on their Rout—You are to reserve two field pieces for each Brigade that remains behind, except that which is to garrison the forts, and all the rest of the field Artillery is to come on with the forementioned divisions—Colo. Crane’s Battalion is to accompany them, and Colo. Lamb’s to supply their place. I am Dear sir Your most Obedient servt

G. Washington


Lord Stirlings Baggage will meet him at Sufferans—The inclosed order is to be communicated both to him & General Sullivan who are to observe the same, as they cannot be too unincumbered & expeditious.

